Exhibit 10.1

 

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY (1)

(Effective January 1, 2014)

 

ANNUAL CASH RETAINER

 

·                  Annual retainer

 

·                  $40,000

 

 

 

 

 

ADDITIONAL CHAIRMAN OF THE BOARD CASH COMPENSATION

 

 

·                  Annual retainer

 

 

·                  $25,000

ADDITIONAL LEAD INDEPENDENT DIRECTOR CASH COMPENSATION

 

·                  Annual retainer

 

 

·                  $20,000

 

 

 

 

 

ADDITIONAL COMMITTEE CHAIR
CASH COMPENSATION

 

·                  Annual retainer (Audit)

·                  Annual retainer (Compensation)

·                  Annual retainer (Corporate Governance & Nominating)

 

·                  $22,000

·                  $15,000

·                  $10,000

 

 

 

 

 

 

ADDITIONAL COMMITTEE MEMBER CASH COMPENSATION (2)

 

·                  Annual retainer (Audit)

·                  Annual retainer (Compensation)

·                  Annual retainer (Corporate Governance & Nominating)

 

·                  $10,000

·                  $7,000

·                  $4,000

 

 

 

 

 

 

INITIAL STOCK OPTION AWARD

 

·                  Number of shares (all directors)

·                  Additional shares for Board Chair

·                  Vesting period

·                  Vesting increment

 

·                  40,000

·                  20,000 (3)

·                  3 years

·                  Monthly

 

 

 

 

 

ANNUAL STOCK OPTION AWARD

 

·                  Number of shares (all directors)

·                  Additional shares for Board Chair

·                  Vesting period

·                  Vesting increment

 

·                  20,000 (4)

·                  8,000 (4)

·                  1 year

·                  Monthly

 

--------------------------------------------------------------------------------

(1)         All stock option awards shall be made pursuant to the Non-Employee
Directors’ Nonstatutory Stock Option Program under the 2013 Equity Incentive
Plan. All annual retainer payments will be made in advance, in equal quarterly
installments during the year based on the individual’s role as of the
commencement of the given quarter.

(2)         Committee Chair is not also eligible for cash compensation as a
member of the same committee for which he/she is paid for service as the
committee chair.

(3)         To be granted upon his/her initial appointment to the applicable
position, in addition to the stock option award granted to all directors upon
initial election to the Board.

(4)         Awarded at the annual meeting of stockholders following election to
the Board and/or appointment as Board Chair, subject to pro-ration for any
partial period of service in accordance with the terms of the 2013 Equity
Incentive Plan.

 

--------------------------------------------------------------------------------